Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

T. MICHAEL CARTER                               GREGORY F. ZOELLER
Scottsburg, Indiana                             Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana

                                                                              FILED
                                                                        Dec 20 2012, 9:16 am

                              IN THE
                                                                                CLERK
                    COURT OF APPEALS OF INDIANA                               of the supreme court,
                                                                              court of appeals and
                                                                                     tax court




MICHAEL B. BUCKNER,                             )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 36A05-1203-CR-166
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE JACKSON CIRCUIT COURT
                        The Honorable William E. Vance, Judge
                            Cause No. 36C01-1103-FC-13


                                    December 20, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Michael B. Buckner (Buckner), appeals his sentence for two

Counts of incest, Class C felonies, Ind. Code § 35-46-1-3.

       We affirm.

                                           ISSUE

       Buckner raises one issue on appeal, which we restate as: Whether his sentence is

inappropriate in light of the nature of the offense and the character of the offender.

                        FACTS AND PROCEDURAL HISTORY

       In 2009, Buckner’s sixteen-year-old biological daughter, G.E., moved in with

Buckner, who was then approximately thirty-four years old. G.E. had been having

problems at school, including substance abuse, and moved from her mother’s home in

Michigan to Buckner’s home in Scott County, Indiana. In February 2010, Buckner and

G.E. began a sexual relationship. This relationship produced a child, M.E., who is

simultaneously Buckner’s daughter and granddaughter.

       Buckner had sex with G.E. two times thereafter, including an incident involving

another minor, J.M. On February 4, 2011, J.M., a seventeen-year-old friend of G.E.’s,

stayed overnight at Buckner’s home. Buckner sent a text message to G.E. that he wanted

to have sex with both girls. On February 5, 2011, Buckner arrived home at three in the

morning and began having sex with G.E. J.M. was lying on the same bed and Buckner

attempted to have sex with her but was rebuked. J.M. reported the incident to the police

                                              2
later that day. On February 23, 2011, police interviewed Buckner who confessed to

having sex with G.E. on three occasions, including February 5, 2011.

       On March 4, 2011, the State filed an Information charging Buckner with three

Counts of incest, Class C felonies, I.C. § 35-46-1-3(a). On February 16, 2012, Buckner

entered into a plea agreement with the State in which he agreed to plead guilty to Counts

I and II in exchange for the State’s dismissal of Count III. The plea agreement left

Buckner’s sentence to the trial court’s discretion.

       On March 16, 2012, the trial court conducted a sentencing hearing.              In his

testimony, Buckner was unable to provide a reason why he had sex with G.E. but cited

his alcohol abuse and possible post-traumatic stress syndrome as issues. He requested a

reduced sentence and probation to allow him to receive counseling. The trial court

instead sentenced Buckner to five years on each Count, with the sentences to be served

consecutively at the Department of Correction, for an aggregate sentence of ten years.

       Buckner now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Buckner argues that his ten-year executed sentence is inappropriate in light of the

nature of the offense and the character of the offender. Pursuant to Ind. Appellate Rule

7(B), courts on review have the constitutional authority to revise a sentence if after due

consideration of the trial court’s decision the court finds that the sentence is inappropriate

in light of the nature of the offense and the character of the offender. Sargent v. State,

875 N.E.2d 762, 769 (Ind. Ct. App. 2007). We defer to the trial court's sentencing

                                              3
decision, both because App. Rule 7(B) requires us to give due consideration to that

decision, and because we understand and recognize the unique perspective a trial court

brings to its sentencing decisions. Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App.

2007). The burden is on the defendant to persuade the appellate court that his or her

sentence is inappropriate.      Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

Buckner has not met this burden.

      Buckner pled guilty to two Class C felonies. I.C. § 35-50-2-6 provides that a

Class C felony carries a sentence of between two and eight years, with an advisory

sentence of four years. Here, Buckner received a five year sentence on each Count.

Thus, he received slightly more than the advisory sentence for each offense.

      With respect to the nature of the offense, we look to the details and circumstances

of the commission of the offense and the defendant’s participation. See Washington v.

State, 940 N.E.2d 1220, 1222 (Ind. Ct. App. 2011), trans. denied. Buckner admitted to

engaging in sexual intercourse on three occasions with his teenage biological daughter,

one of which resulted in the birth of Buckner’s daughter/granddaughter. Buckner was

apprehended for his crimes only after J.M. notified the police following his unsuccessful

attempt to have sex with her.

      Turning to the character of the offender, Buckner offers his cooperation with the

police, his confession, guilty plea, and remorse expressed at the sentencing hearing. He

claims that his sentence is inappropriate because the trial court did not “provide for a

significant period of probation” to allow him to address his alcohol abuse, post-traumatic

                                             4
stress syndrome, and the precarious psychological situation created by his sexual

relationship with his daughter. (Appellant’s Br. p. 7). Against this, we note Buckner’s

prior criminal record involving five alcohol-related offenses, his refusal to seek treatment

offered to him in the past, the respective ages of G.E. and Buckner, as well as the

circumstances of his crimes.

       Although mindful of his military service record, we cannot ignore that Buckner’s

actions establish his complete disregard for the lives and well-being of members of his

own family and others. We note that Buckner testified that he did not seek treatment for

post-traumatic stress syndrome because “as a leader” he could not leave his soldiers.

(Sentencing Transcript p. 26). Yet, his behavior toward his own daughter was predatory,

opportunistic, and a fundamental breach of trust of those whom he was to protect –

conduct that is far-removed from anything involving leadership.         To the extent that

Buckner claims treatment options for him are better outside of prison, he has presented

no evidence that this is the case. In sum, Buckner’s tragic and selfish acts have resulted

in harm and lifelong stigma to not only his own daughter but also to their child. We

cannot say that Buckner’s sentence is inappropriate in light of his character.

                                      CONCLUSION

       Based on the foregoing, we conclude that Buckner’s sentence is appropriate in

light of the nature of the offense and the character of the offender.

       Affirmed.

BAKER, J. and BARNES, J. concur

                                              5